United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1921
Issued: February 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2006 appellant filed a timely appeal of a May 8, 2006 nonmerit decision
of the Office of Workers’ Compensation Programs, denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction to review the
merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In an August 20, 2001 decision, the
Board found that the Office properly denied appellant’s February 7, 2000 request for
reconsideration of a February 16, 1999 hearing representative’s decision. The hearing
representative found that appellant’s claimed bulging cervical disc was not caused by the
accepted August 2, 1994 employment-related injuries. The Board found that the evidence

submitted in support of the reconsideration request was repetitive and cumulative in nature and
insufficient to warrant reopening the claim for further merit review.1 The facts and the history of
the case, as set forth in the Board’s prior decision are incorporated by reference.2
On November 6, 2002 appellant filed a claim for compensation (Form CA-7) for the
period September 17 through December 4, 2002. In accompanying time analysis forms,
appellant stated that she was disabled from October 22 to December 4, 2002. By letter dated
November 22, 2002, the Office advised appellant that the claim was for the period beginning
October 22, 2002. It addressed the medical evidence she needed to submit to establish her claim.
Appellant submitted a December 16, 2002 medical report of Dr. Conrad P. Weller, an
attending Board-certified psychiatrist. He addressed appellant’s August 2, 1994 employmentrelated emotional condition and her symptoms, which included progressive worsening of her
susceptibility to stress. Dr. Weller stated that on October 22, 2002 appellant was threatened with
disciplinary action for being absent without leave (AWOL) after she requested leave under the
Family Medical Leave Act (FMLA). This reawakened and aggravated her chronic fears and
distrusts. Following this incident, Dr. Weller stated that she developed disruptive anxiety and
uncontrollable anger associated with persistent depression and very disruptive insomnia. He
believed that this aggravation could be permanent. Dr. Weller opined that appellant was
intensely phobic of the workplace. He concluded that she was unable to resume her work duties
due to persistent, major exacerbation of symptoms associated with her compensable emotional
condition.
On December 17, 2002 appellant filed a CA-7 form for the period December 5, 2002
through January 10, 2003. She submitted Dr. Weller’s October 31, 2002 progress note which
further described the October 22, 2002 incident. Appellant was on vacation from October 11
to 20, 2002. On Monday, October 21, 2002 she called in to work and requested time off under
FMLA due to back problems. On October 22, 2002 appellant called the employing
establishment to request additional leave under FMLA. Dr. Weller stated that the employing
establishment threatened her with disciplinary action for being AWOL and demanded medical
documentation in support of her absence. He stated that she felt outraged and angry. Appellant
experienced a significant exacerbation of anxiety which resulted in her being off duty on
October 22, 2002 and remaining off duty on workers’ compensation. Dr. Weller did not know
when she would be able to regain control and return to work. Appellant was very irritable and
continued to have difficulties controlling herself. Dr. Weller stated that, during their session, she
ventilated excessively and he repeatedly encouraged her to put the situation in perspective. He
concluded that appellant remained confused in this regard. In a December 5, 2002 treatment
note, Dr. Weller reported appellant’s symptoms which included continued extreme phobia of the
work site.
1

Docket No. 00-2500 (issued August 20, 2001).

2

On August 2, 1994 appellant, then a 32-year-old city carrier, filed a traumatic injury claim alleging that on that
date she strained her back and shoulders and experienced pain in her neck while in the performance of duty. She
stated that, during the course of the day: she loaded and delivered the route; carried bundles of flyers; and the
vehicle she used caused her difficulty in opening and closing both the driver and back doors. The Office accepted
appellant’s claim for cervical/thoracic strains and consequential adjustment disorder.

2

By decision dated January 3, 2003, the Office found that appellant did not sustain a
recurrence of disability beginning October 22, 2002 causally related to her August 2, 1994
employment injuries. The evidence of record established that she attributed her condition to the
intervening October 22, 2002 incident.3
In a letter dated December 8, 2003, appellant requested reconsideration. She contended
that the medical evidence of record established that she sustained a recurrence of disability on
October 22, 2002 causally related to her accepted employment-related emotional condition.
Appellant submitted Dr. Weller’s October 31, 1995 report, in which he opined that appellant’s
adjustment disorder with mixed anxiety and depressed mood were caused by the August 2, 1994
employment injuries. In a May 18, 2000 form report, he diagnosed “309.28” and set forth
appellant’s work restrictions. Dr. Weller’s December 8, 2003 report which stated that the
October 22, 2002 incident aggravated appellant’s August 2, 1994 employment-related
adjustment disorder with mixed anxiety and depressed mood. In a September 7, 2001 report, he
reiterated his prior diagnoses and opined that appellant was totally disabled from April 1998 to
February 1999 and January 19 to 31, 2000 due to work incidents.
By decision dated March 12, 2004, the Office denied modification of the January 3, 2003
decision. The evidence submitted by appellant failed to establish that she sustained a recurrence
of disability due to a spontaneous change in her work-related conditions. The Office found that
her disability was attributed to work factors that occurred on October 22, 2002.
On March 3, 2005 appellant requested reconsideration. She contended that her current
emotional condition was caused by the accepted employment-related adjustment disorder with
anxiety. Contrary to the Office’s finding, Dr. Weller’s October 31, 1995 and May 18, 2000
reports were pertinent to the alleged recurrence of disability as he stated that her condition would
worsen if the employing establishment did not adhere to her work restrictions which it failed to
do on several occasions. She submitted progress notes from Dr. Weller dated July 19, 2000
through March 22, 2005. This evidence addressed appellant’s symptoms and stated that she was
disabled for work. On February 14, 2005 Dr. Weller opined that the October 22, 2002 incident
permanently aggravated appellant’s work-related emotional condition because the employing
establishment disregarded her work restrictions. He concluded that she sustained a recurrence of
disability.
In an April 19, 2005 decision, the Office denied modification of the March 12, 2004
decision. The evidence of record failed to establish that appellant’s current disability was caused
by the August 2, 1994 employment-related conditions. The Office found that she attributed her
disability to the intervening October 22, 2002 incident.
The Office received Dr. Weller’s progress notes which covered intermittent dates from
May 19, 2005 to February 21, 2006 and addressed appellant’s symptoms regarding her emotional
condition and medical treatment. It also received copies of form reports dated October 17, 2001
3

On January 14, 2003 appellant filed a traumatic injury claim alleging that he sustained a cervical condition while
in the performance of duty on October 22, 2002. By decision dated November 17, 2003, the Office denied
appellant’s claim. In an April 8, 2005 decision, an Office hearing representative affirmed the November 17, 2003
decision.

3

and September 26, 2002 of Dr. Robert Martinez, a Board-certified neurologist, who stated that
appellant suffered from chronic cervical thoracic and lumbosacral strains and insomnia.
Dr. Martinez opined that she could work full time with physical restrictions but would need time
off work from one to three days, one to two times per month. In a March 7, 2006 report,
Dr. Weller diagnosed anxiety disorder and recurrent severe major depressive disorder. He
opined that appellant was totally disabled for work due to the diagnosed conditions.
By letter dated April 18, 2006, appellant requested reconsideration. She argued that the
October 22, 2002 incident worsened her employment-related conditions and resulted in her
disability. Appellant further argued that her work-related conditions worsened prior to
October 22, 2002 based on Dr. Weller’s July 19 and August 1, 2000, May 25, 2001 and
August 19, 2002 progress notes. She stated that this evidence supported a material change in her
medical condition. In a March 30, 2006 progress note, Dr. Weller stated that appellant continued
to be susceptible to intercurrent stresses. He reported her symptoms of depression, dejection and
tearfulness and treatment plan. In an April 18, 2006 report, Dr. Weller opined that the
October 22, 2002 incident aggravated appellant’s employment-related adjustment impairment.
He concluded that she sustained a recurrence of disability on the claimed date causally related to
her accepted employment-related injury.
By decision dated May 8, 2006, the Office denied appellant’s request for reconsideration.
It found that the evidence and argument submitted were cumulative in nature and insufficient to
warrant further merit review of the Office’s prior decisions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,4 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.5 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
In an April 19, 2005 decision, the Office denied modification of the finding that appellant
did not sustain a recurrence of disability beginning October 22, 2002 causally related to the
August 2, 1994 employment-related cervical/thoracic strains and consequential adjustment
4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(1)-(2).

6

Id. at § 10.607(a).

4

disorder. On April 18, 2006 she disagreed with this decision and requested reconsideration. The
relevant underlying issue is whether appellant sustained a recurrence of disability beginning
October 22, 2002 causally related to her accepted employment injuries.
Appellant contended that the October 22, 2002 incident worsened her employmentrelated conditions and resulted in her disability. She also contended that her work-related
conditions worsened prior to October 22, 2002 based on Dr. Weller’s progress reports.
Appellant stated that this evidence supported a material change in her medical condition. Her
contentions repeat those that she made in her March 3, 2005 reconsideration request regarding
causal relation. They were previously considered by the Office. The Board has held that
evidence or argument that repeats or duplicates evidence already in the case record and
considered by the Office does not constitute a basis for further merit review.7 Because the Office
previously considered appellant’s arguments, they are repetitive in nature and insufficient to
warrant further merit review.8
Dr. Weller’s April 18, 2006 report stated that the October 22, 2002 incident aggravated
appellant’s employment-related adjustment impairment and that she sustained a recurrence of
disability on that date causally related to her accepted employment-related injury. This evidence
is insufficient to warrant a reopening of appellant’s claim for further merit review. Dr. Weller
previously stated in December 16, 2002 and February 14, 2005 reports and an October 31, 2002
progress note that appellant’s employment-related emotional condition was aggravated by the
October 22, 2002 incident, resulting in a recurrence of disability. As noted, evidence that repeats
or duplicates evidence already in the case record and considered by the Office does not constitute
a basis for further merit review.9 Because the Office previously considered Dr. Weller’s opinion,
his April 18, 2006 report is repetitive in nature and insufficient to warrant further merit review.10
Dr. Weller’s progress notes, covering intermittent dates from May 19, 2005 to
February 21, 2006, addressed appellant’s emotional condition symptoms and medical treatment.
His March 30, 2006 progress note also addressed her symptoms and found that she continued to
be susceptible to intercurrent stresses. Dr. Weller’s March 7, 2006 report stated that appellant
was totally disabled for work due to anxiety disorder and recurrent severe major depressive
disorder. Dr. Martinez’s October 17, 2001 and September 26, 2002 form reports stated that
appellant suffered from chronic cervical thoracic and lumbosacral strains and insomnia and that,
although she could perform full-time work with restrictions, she would need to take time off
work from one to three days, one to two times per month. This evidence does not address the
relevant medical issue of whether appellant sustained a recurrence of disability beginning
October 22, 2002 causally related to her August 2, 1994 employment-related injuries. Evidence
which is irrelevant to the claim is insufficient to warrant a merit review of the case.11 For these
7

Edward W. Malaniak, 51 ECAB 279 (2000).

8

James A. England, 47 ECAB 115, 119 (1995).

9

Edward W. Malaniak, supra note 7.

10

James A. England, supra note 8.

11

Mark H. Dever, 53 ECAB 710 (2002).

5

reasons, the Board finds that Dr. Weller’s progress notes and report and Dr. Martinez’s reports
are irrelevant and insufficient to warrant reopening appellant’s claim for further merit review.
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of her request for reconsideration. Further, she did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit
review.12
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2006 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: February 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See James E. Norris, 52 ECAB 93 (2000).

6

